Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”), is made as of this 29th day of February, 2008, between Diane J. Ryan (“Executive”) and Implant Sciences Corporation (the “Company”), a Massachusetts corporation, (the “Parties”). 1.Term of Employment.The Company hereby agrees to employ Executive, and Executive hereby accepts employment with the Company, upon the terms set forth in this Agreement, for the period commencing as of March 1, 2008 (the “Commencement Date”) and ending on the third anniversary of the Commencement Date, unless sooner terminated in accordance with the provisions of Section 5 or extended as hereinafter provided (such period, as it may be extended or terminated, is the “Agreement Term”). Beginning on the third anniversary of the Commencement Date, this agreement shall continue until either party provides the other with written notice of termination to take effect no less than ninety days after such notice. 2.Title; Capacity.The Company will employ Executive, and Executive agrees to work for the Company, as its Chief Financial Officer to perform the duties and responsibilities inherent in such position and such other duties and responsibilities as the Company shall from time to time assign to Executive.Executive shall report to the Company’s Chief Executive Officer (the “CEO”) and shall be subject to the supervision of, and shall have such authority as is delegated by the CEO, which authority shall be sufficient to perform Executive’s duties hereunder.Executive shall devote Executive’s full business time and reasonable best efforts in the performance of the foregoing services, provided that Executive may accept other board memberships or service with other charitable organizations that are not in conflict with Executive’s primary responsibilities and obligations to the Company.Notwithstanding the above, it is clearly understood and agreed by the Parties that the Company will be hiring a new Chief Financial Officer in calendar year 2008 and when this occurs, this will not be deemed a “Good Reason” event as defined herein.It is further understood and agreed by the parties that Executive shall continue to serve, under the terms herein, as the VP, Finance and Administration with all the associated duties and responsibilities of that position upon the hiring of the new Chief Financial Officer. 3.Compensation and Benefits. 3.1Salary.As of the Commencement Date, the Company shall pay Executive a base salary of $155,000 per year, payable in accordance with the Company’s customary payroll practices (the “Base Salary”).The Base Salary thereafter shall be subject to annual review and adjustment, though it may not be decreased, as determined by the Company in its sole discretion on the anniversary of the Commencement Date each year of the Agreement Term. 3.2Annual Incentive.For second half of fiscal year 2008, Executive will be eligible to receive a cash bonus in an amount up to $24,000 subject to Executive achieving minimum levels of achievement for certain performance milestones.The performance milestones for the second half of fiscal 2008 are attached hereto as Exhibit A and the minimum level of achievement is 70% for each; payments will be prorated from the 70% minimum achievement level.The milestones for the next and subsequent fiscal years shall be reached by mutual agreement no later than 30 days following the end of the fiscal year.The bonus, if payable, shall be calculated and paid within 30 days after the attainment of each milestone. 3.3Long-Term Incentives.On the date this Agreement is ratified by the Board of Directors, the Company shall grant Executive equity in the form of an incentive stock option to purchase 50,000 shares of common stock of the Company at an exercise price per share equal to the per share fair market value of the
